Citation Nr: 0406331	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the RO denied service connection for bilateral hearing 
loss and tinnitus.  The veteran filed a notice of 
disagreement (NOD) in October 2002.  A statement of the case 
(SOC) was issued in March 2003, and the veteran submitted a 
substantive appeal later that month.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

The Board finds that specific additional development of the 
claim for service connection for bilateral hearing loss is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

A review of the claims file indicates that the complete 
service medical records pertaining to the veteran are 
unavailable, and that the National Personnel Records Center 
(NPRC) informed the RO in April 2002 that service medical 
records pertaining to the veteran were likely destroyed in a 
fire at that facility in 1973.  The Board is aware that in 
such a situation it has a heightened duty to assist the 
veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In July 2001 the veteran's representative filed, in 
conjunction with the veteran's July 2001 Application for 
Compensation and/or Pension, a statement in which the 
veteran's representative requested a "compensation exam" at 
the VA Medical Center (VAMC) at White River Junction, 
Vermont, with respect to the veteran's claims for bilateral 
hearing loss and tinnitus.  There is no indication from the 
record that the RO responded to this request, nor is there 
record of any VA medical evaluation of the veteran for 
hearing loss or tinnitus.  The record also does not include 
any report of a private audiological examination for these 
conditions, although it does include a June 1990 medical bill 
and a May 2002 letter from the spouse of the veteran's former 
audiologist documenting the veteran's use of a hearing aid, 
as well as May 2002 and July 2002 letters from a friend whom 
the veteran has known since service noting that the veteran 
has a long-term hearing problem that has become more severe 
over time.  Additionally, a May 2002 letter from New England 
Hearing Enhancement Centers to the veteran, informed the 
veteran that he had received a hearing screening test thus 
far, but that he had not yet received a complete audiological 
examination that VA was requesting.

The Board finds that the medical evidence and lay evidence 
currently of record is sufficient to warrant granting the 
July 2001 request for an examination with respect to the 
veteran's claimed bilateral hearing loss and tinnitus.  The 
veteran's purchase of and use of a hearing aid, in addition 
to the May 2002 and July 2002 lay statements noting his 
hearing problem, provides competent lay and medical evidence 
to justify obtaining a VA examination.  See 38 C.F.R. § 3.159 
(c)(4) (2003).  Also, the May 2002 letter from New England 
Hearing Enhancement Centers suggests that VA itself may have 
at one point recommended that the veteran obtain an 
examination.  Moreover, the evidence currently of record does 
not clearly establish whether the veteran currently has a 
bilateral hearing loss disability.  See 38 C.F.R. §3.385 
(2003).  Nor does the evidence clearly establish whether 
there is a medical relationship between any such disability 
and any incident of service, taking into account that any 
such incident of service may not necessarily be reflected in 
the veteran's SMRs and/or personnel records as these 
documents are incomplete.  

Accordingly, VA examination and medical opinion, based on 
consideration of the veteran's full history and assertions, 
is needed to fully and fairly adjudicate the claim on appeal.  
The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding medical records of which VA has 
been put on notice.  See 38 U.S.C.A § 5103A(a), (b).  In this 
regard, the Board points out that the veteran authorized for 
release to the RO private medical records from Carl R. Feltz, 
M.A., and Herbert W. Gibb, Audiologist.  In an April 2002 
letter the RO informed the veteran that it was unable to 
obtain these requested records.  In July 2002 the veteran's 
representative submitted to the RO a May 2002 letter from the 
spouse of Herbert Gibb, in which the spouse stated that 
Herbert Gibb had passed away, and she also enclosed a May 
2002 letter that she had located pertaining to the veteran's 
treatment.  This letter, addressed to the veteran and sent 
from New England Hearing Enhancement Centers, a facility 
located in Gilford, New Hampshire (at the same address that 
the veteran had provided in his July 2001 initial Application 
for Compensation and/or Pension for Carl Feltz),  stated that 
Carl Feltz had previously sent a letter to VA explaining that 
the veteran had only received a hearing screening test and 
not a complete audiological examination that the VA was 
requesting, and also stated that the veteran could arrange to 
have a complete audiological examination upon request.     

However, the record does not include a copy of the letter 
purportedly sent by Carl Feltz pertaining to whether the 
veteran had received a screening test and/or a complete 
audiological examination.  Such a letter could contain 
pertinent information regarding the veteran's evaluation 
according to a hearing screening test, and whether it was 
recommended by New England Hearing Enhancement Centers that 
the veteran undergo an audiological examination.  

The record also does not include any additional medical 
records from New England Hearing Enhancement Centers, at 
which the veteran appears to have sought treatment for 
hearing loss and/or tinnitus according to the May 2002 letter 
from this facility to the veteran.  Additionally, New England 
Hearing Enhancement Centers appears to be a likely source of 
additional information pertaining to any treatment of the 
veteran by Carl Feltz and Herbert Gibb, as the May 2002 
letter from this facility refers to veteran's past treatment 
by the former specialist, and was also located in the medical 
file of the latter specialist.  Moreover, the lack of 
complete SMRs, as stated above, creates a heightened duty to 
assist the veteran in his claim.  Hence, the RO must request 
from the veteran information and, if necessary, authorization 
for release of medical information concerning any outstanding 
records of pertinent medical treatment.  

The RO must also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include additional available private 
medical evidence). The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination by an 
otolaryngologist (ear, nose and throat 
specialist) to obtain information as to 
the current nature and likely etiology of 
any current bilateral hearing loss 
disability and/or tinnitus.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  The veteran should undergo 
audiometric testing, to include speech 
discrimination results. 

For each ear, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e. an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent.)

Based on the examination and review of 
the record, the examiner should offer an 
opinion, with respect to any current 
hearing loss disability and/or tinnitus, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of injury or disease in service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.	After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
pertinent evidence and legal authority.

8.	If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



